Stephens, J.
1. Where a witness testified that ho approached the defendant and made inquiry of him as to where witness could obtain some whisky, that the defendant replied that lie himself had none, but pointed out a negro from whom he thought some could be obtained', that this negro had sometime before offered to sell him" some, that witness gave the defendant some money with which to see this negro and get for witness the whisky, that the defendant returned in a short while and told witness that-the whisky could be found in a certain . place, and upon witness going to the place designated he found some r whisky, this evidence, under the repeated rulings' of this court, was sufficient to authorize the jury to infer that the defense set up by the defendant, that he was acting purely as an- agent of the purchaser to procure said whisky, was a s.ubter-fuge, and that the defendant was himself making the sale,, or assisting the negro to make it. The evi*139dence was therefore sufficient tó authorize the jury to convict the dev fendant of the offense of selling intoxicating liquors.
Decided January 9, 1919.
Accusation of sale of liquor; from city court of Sylvania—Judge Evans. April 13, 1918.
H. S. While, for plaintiff in error.
A. B. Lovell, solicitor, contra.
2. The special grounds of the motion for new trial are absolutely without merit.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.